Citation Nr: 9929090	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
April 1977.  

The veteran was awarded nonservice-connected pension benefits 
in a November 1993 rating determination.  In a July 1994 
rating decision, the RO denied the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.    


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
paranoid schizophrenia, evaluated as 50 percent disabling; 
and organic brain damage with ataxia evaluated as 30 percent 
disabling.

2. The veteran does not have a single disability rated as 100 
percent disabling.  

3.  The veteran is not a patient in a nursing home on account 
of mental or physical incapacity; he is not blind or nearly 
blind with corrected vision of 5/200 or less in both eyes; or 
has central field of vision of 5 degrees or less.  His 
disabilities do not render him unable to care for most of his 
daily needs or protect himself from the hazards and dangers 
incident to his daily living environment.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need of the regular aid and attendance of another 
person or being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352(a) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA clinical records in late 1993 show that the veteran was 
admitted for treatment of dementia, schizophrenia, 
polysubstance abuse, dependent personality traits, and 
chronic neurological deficits.  It was reported that he had a 
history of substance abuse and an overdose that caused a 
coma.  The veteran had neurologic deficits, ataxia, and 
dysarthria which were all described as chronic and stable.  
It was reported that a CAT scan of the brain had revealed 
marked diffuse atrophy.  

In March 1994 the veteran was admitted to a VA facility for 
organic mental disorder changes and disorganized behavior.  
It was reported that he was homeless. He became agitated and 
hostile during his hospital course and then responded to 
medication.  A neurobehavioral consultation revealed that the 
veteran was status-post prolonged coma with fixed neurologic 
sequelae, with cognitive deficit problems consistent with 
possible hypoxic ischemic injury or secondary to cocaine.  It 
was indicated at discharge from the facility that the goal of 
the staff was to send the veteran to a nursing home and that 
he was clinically stable.  Reportedly a social worker began 
working on his placement in a board and care facility.  The 
discharge diagnosis indicated that dementia, organic 
delusional disorder, organic hallucinosis, organic mood 
disorder, and organic personality disorder, schizoaffective 
disorder, and major depression with psychosis or bipolar 
disorder were to be ruled out.  

A VA examination for mental disorders was performed in 
June 1998.  The veteran's chief complaint was that he had a 
payee and would like to handle his own money.  He stated that 
he had trouble with walking and with coordination, had high 
blood pressure, and had problems with his memory.  The 
veteran lived at a board and care facility.  His payee paid 
his rent and gave him personal money.  The rest of his money 
was spent on things like clothing.  His meals were cooked by 
the board and care staff and someone cleaned his room.  The 
veteran dressed and showered by himself.  He also managed his 
own medication.  The veteran indicated he would like to move 
to his own apartment but knew he needed someone to come in 
and help him cook and clean.  

It was reported that on Mondays and Thursdays he was involved 
in a day treatment program.  He went to AA meetings, walked 
for exercise, and visited an acupuncturist.  The veteran's 
mother occasionally picked him up and took him out to visit 
her.  He also spoke to his family by phone.  It was reported 
that the veteran initially was cooperative but became 
agitated.  His mood was described as depressed, and his 
affect was flat.  His thought processes were described as 
confused.  The veteran was oriented.  He was described as a 
poor historian, who was unable to remember dates and the 
chronology of events.  His concentration was fair.  His 
insight into his illness was poor as was his judgment about 
proper treatment.  It was concluded in a summary that the 
veteran needed assistance with management of his finances, 
paying bills, medication management, cooking, cleaning, and 
general organization.  The veteran indicated he was able to 
manage his own personal grooming.  He was living in a board 
and care facility which provided the assistance he needed.  
He would prefer to live on his own.  The results of an 
assessment indicate that he was not capable of handling his 
own finances.  His current living situation appeared to be 
stable and provided him with needed assistance. 

A VA aid and attendance examination was performed in 
June 1998.  The veteran was transported in a wheelchair to 
the examination by a hospital escort.  He arrived via VA 
transport.  The veteran claimed to be unable to drive.  He 
denied any current hospitalization and lived in a board and 
care facility.  It was indicated that the veteran was not 
permanently bedridden.  His best-corrected vision was better 
than 5/200.  He was declared capable of managing his benefit 
payments in his own best interests without restriction. It 
was reported that the veteran had moderate ability to protect 
himself from the hazards and dangers of daily living and 
environment.  With respect to his subjective history, it was 
reported that the pathological processes that hampered the 
veteran were mild to moderate cerebellar dysfunction 
involving gait and extremity usage.  

The veteran denied bowel or bladder incontinence or loss of 
memory.  He was able to perform self-care, including 
toileting and feeding.  It was indicated that the veteran was 
unemployed.  It was reported that the veteran was in a state 
of adequate nutrition and groomed with moderate care.  He 
demonstrated a mild to moderate ataxic gait.  The veteran 
demonstrated 5/5 strength in all muscle groups.  The left arm 
demonstrated a mild tremor.  All sensory and dorsal column 
functions were intact.  The right extremity demonstrated 
normal cerebellar function.  Both extremities demonstrated 
bilateral 5/5 strength in all muscle groups.  There was no 
muscle atrophy or swelling.  There was no weakness.  There 
was moderate laxity of coordination.  No limitation of motion 
of the lumbar, thoracic or cervical spine was observed.  It 
was reported that the veteran was able to ambulate without 
assistance at a distance up to 50 yards.  He used a walking 
cane.  He was able to leave home every day with transport 
assistance.  The diagnosis was paranoid schizophrenia, per 
history; organic brain syndrome with ataxia.  

Analysis

Initially, the Board has determined that the veteran's claim 
is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  Additionally, the Board finds that the RO has 
obtained all relevant evidence in regard to his claim.  There 
is no indication that there are additional records which have 
not been obtained or that further efforts to obtain 
additional records would prove beneficial.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  Generally 
aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person. 38 C.F.R. § 3.351(b) (1998).

A veteran is considered in need of regular aid and attendance 
if he or she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a). 38 C.F.R. § 3.351(c) (1998).

The following criteria are accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
38 C.F.R. § 3.352(a) (1998).

A person will also meet the criteria for aid and attendance 
if he or she is bedridden. 38 C.F.R. § 3.352(a) (1998). 
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (1998).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he may 
meet the criteria for special monthly pension by being 
housebound. 38 C.F.R. § 3.351(d) (1998).  To so qualify, the 
veteran must have a single disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and have 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems. 
The veteran can also meet the criteria for special monthly 
compensation if he has a single permanent disability rated 
100 percent and is "permanently housebound" by reason of 
his disability or disabilities.  38 C.F.R. § 3.351(d) (1998).  
This requirement of "permanently housebound" is met when 
the veteran is substantially confined to his or her dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 38 C.F.R. § 3.351(d) 
(1998).

After careful review of the evidence of record, the Board 
finds that the veteran's claim for a special monthly pension 
due to the need for regular aid and attendance or on account 
of being housebound is not adequately supported.  

The veteran has no service-connected disabilities, but has a 
combined 70 percent disability rating for paranoid 
schizophrenic reaction evaluated as 50 percent disabling, and 
organic brain damage, evaluated as 30 percent disabling.  

From the record, the Board initially finds that no evidence 
suggests that the veteran is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes or central 
vision of 5 degrees or less.  In fact, in June 1998 aid and 
attendance examination it was stated by history that the 
veteran's best corrected vision in both eyes was better than 
5/200.  

The Board also finds that the veteran is not a "patient in a 
nursing home because of mental or physical incapacity." 38 
C.F.R. § 3.351(c)(2) (1998).  For VA benefits purposes, a 
"nursing home" is "any extended care facility which is 
licensed by a State to provide skilled or intermediate-level 
nursing care" or is a VA nursing care unit or other home 
approved by the VA. 38 C.F.R. § 3.1(z) (1998).  The veteran 
is a resident of a board and care facility, not a nursing 
home.  Although he has his meals prepared for him and his 
room is cleaned at the board and care home, he also manages 
his medications, dresses, bathes, and grooms himself.  The 
veteran leaves the facility on a daily basis with transport 
assistance.  He walks daily for exercise, and leaves the 
facility for therapy with transport assistance.  Several 
times per week he attends therapy, and periodically leaves 
the facility with his mother.  He also administers his own 
medications and grooms himself.  While nursing home care has 
been contemplated by clinical staff for the veteran in the 
recent past, he does not reside at a nursing home.  Thus, the 
Board finds that the veteran's living arrangements are not a 
"nursing home" for purposes of a special monthly pension 
based on aid and attendance.  Nothing in the record suggests 
that the veteran is a "patient" in said facility.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the veteran does suffer from considerable physical and mental 
disabilities, which have been the basis for his award of a 
nonservice-connected permanent and total disability pension.  
However, the evidence of record does not support the 
veteran's claim for entitlement to a special monthly pension 
based on the need for regular aid and attendance or on 
account of being housebound.  As indicated previously the 
medical evidence of record shows that the veterans is able to 
self-medicate, feed, bathe, and clothe himself and attend to 
the needs of nature.  From a physical standpoint, the veteran 
has an ataxic gait and lower extremity problems, but he has 
normal muscle strength in all muscle groups.  He has an 
ataxic gait and walks with a cane, but he is able to ambulate 
up to 50 yards.  There are no obvious limitations of the 
upper extremities.  The veteran continues with psychiatric 
symptoms and he has substantial problems with his cognitive 
functioning and memory.  However, it has also been shown that 
he was oriented and had fair concentration.  

Based on the clinical data as shown, it must be concluded by 
the Board that the veteran's overall condition is not one 
which renders him so "helpless" that he is unable to 
protect himself from daily hazards or care for his daily 
needs.  The Board also finds that there is no indication in 
any of the medical evidence of record that the veteran is 
bedridden.  As stated above, the veteran leaves his board and 
care facility daily for exercise.  Even the veteran has not 
contended that he must remain in bed due to his physical or 
mental disabilities.

Although a special monthly pension is also available to 
veterans who are "housebound," the Board finds that, in 
this case, the veteran does not meet the requirements for 
consideration under this provision.  As stated above, to be 
eligible for "housebound" status, the veteran must have a 
single disability that is rated as 100 percent disabling. 38 
C.F.R. § 3.351(d) (1998).  Here, the veterans' non-service 
connected disabilities, schizophrenia and organic brain 
damage are respectively rated at 50 and 30 percent.  He does 
not have a single disability that is rated as 100 percent 
disabling, nor has he submitted evidence that would 
demonstrate that he is entitled to such a rating for any of 
his disabilities.  In this regard, the Board concludes that 
special monthly pension based upon housebound status is not 
warranted.  38 U.S.C.A. §§ 1502(c) (West 1991); 38 C.F.R. § 
3.351(d) (1998). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for special monthly 
pension benefits based on the need for regular aid and 
attendance or on being housebound. 


ORDER

Entitlement to special monthly pension based on a need for 
regular aid and attendance or at the housebound rate is 
denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

